Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4/2/2021.
	In the amendment filed 4/2/2021, claims 14-19 have been canceled. 
	Claims 1-13 and 20-24 are pending and under consideration for this Office Action. 
Specification
The disclosure is objected to because of the following informalities: 
The use of the terms ARTISS® and TISSEEL®, which are trade names or a mark used in commerce, has been noted in this application (Pg. 1, lines 21-23).  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5 and 12-13 objected to because of the following informalities:  
Claim 1 is missing a comma after "a fibrinogen precursor" in line 11.
In claim 3, PTH should be first presented in fully expanded form: Parathyroid hormone (PTH). 
In claim 5, "between" should be deleted in line 2. 
In claim 12, line 2, "of a " should be deleted. 
Claim 13 should be amended to recite: "The method of claim 11, wherein the site in need of bone generation is in the spine and the patient is undergoing a spinal fusion."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites the claim limitations "wherein the site is a bone fracture, bone cyst or a bone in a state of low of a bone density".  The claim limitation fails to further limit claim 11, from which it depends, and improperly broadens the scope of the claim. Even though "bone in a state of low of a bone density" narrows "a site in need of bone generation", the limitation "bone fracture" does not further limit "the site of a bone fracture" and "bone cyst" broadens the scope of "the site of a bone fracture". 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schense'718 (US20120234718A1) in view of Schense '674 (US8318674B2).
	Regarding claims 1, 11 and 13, Schense'718 teaches a spinal fusion method, comprising providing a pharmaceutical product comprising a matrix (fibrin matrix) and PTH wherein the PTH is releasably incorporated in the matrix or providing a pharmaceutical composition capable of forming a pharmaceutical product and placing the pharmaceutical product at a site in need of spinal fusion (Schense'718 Claim 1). The pharmaceutical composition capable of forming a matrix having PTH releasably incorporated comprises: (i) a first matrix precursor component, (ii) a second matrix Schense'718 Claim 2).  The first matrix precursor component comprises fibrinogen and the second matrix precursor component comprises thrombin, and the composition further comprises a calcium source (Schense'718 Claim 4).  Schense'718 further teaches the method of making the pharmaceutical product preferably includes the steps of (i) providing a first matrix material precursor component, (ii) providing a second matrix material precursor component, (iii) providing a bioactive factor (PTH fusion peptide), and (iv) mixing the first and the second matrix material precursor components and the bioactive factor, preferably under physiological conditions, to form a matrix material by crosslinking of the first and second matrix material precursor components, and releasably incorporating the bioactive factor in the matrix material (Schense'718 [23], lines 1-10).  An enzyme capable of catalyzing the matrix formation, like Factor XIIIa (transglutaminase), is added to a precursor solution, preferably to the fibrinogen precursor solution (Schense'718 [66], lines 6-9). The PTH is a PTH fusion peptide, which comprises at least two domains wherein the first domain comprises PTH and the second domain comprises a crosslinkable substrate domain (Schense'718 [92], lines 1-4).  The crosslinkable substrate domain is preferably a domain for an enzyme, preferably, a substrate domain for a transglutaminase (“transglutaminase substrate domain') (Schense'718 [92], lines 7-9).  Schense'718 teaches the matrix is formed in situ at mixing and/or the site of application in the body (Schense'718 [19], lines 1-2),

	Schense'674 teaches a method of forming a matrix comprising a fusion peptide comprising PTH (Schense'674 Abstract).  Schense'674 teaches the major release from the fibrin matrix is achieved within 3 days.  Almost 60% of PTH and 13% of TGPTH were released after day 3 (Schense'674 Col. 24, lines 65-67; Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schense'718's spinal fusion method by mixing the components at the site of application in less than 5 days, because Schense'674 discloses the major release of the fusion peptide from the fibrin matrix is achieved within 3 days (Schense'674 Col. 24, lines 65-67; Figure 2).
Regarding claim 2, Schense'718 teaches the PTH is a PTH fusion peptide comprising at least two domains wherein the first domain comprises PTH and the second domain comprises a crosslinkable Substrate domain (Schense'718 Claim 6). 
Regarding claim 3, Schense'718 teaches the PTH is selected from the group consisting of PTH1-84, PTH1-38, PTH1-34, PTH1-31, and PTH1-25 (Schense'718 Claim 5).
Regarding claim 4, Schense'718 teaches the first and second containers contain fibrinogen in the first container, thrombin in the second container. In some embodiments a calcium source is present in either the first or the second container (Schense'718 [113], lines 9-13).
claim 5, Schense'718 teaches TGp1PTH1-34 was formulated into the fibrinogen component to give a final concentration varying from 0 mg/mL (negative control) to 1 mg/mL of the fibrin matrix (Schense'718 [143]).  Schense'674 further teaches the concentration of the bioactive factor (PTH fusion peptide) in the formulation ranges from 0.01 and 2 mg bioactive factor/ml of composition capable of forming the matrix (Schense'674 Claim 22).
Regarding claim 6, Schense'718 teaches the Syringe 1 (first component) contains Factor XIII (Schense'718 Pg. 10, Table 2, Syringe 1 Active Component, line 9). 
Regarding claims 7-9, Schense'718 teaches the PTH fusion peptide further comprises an enzymatic or hydrolytic degradation site between the first and the second domains (Schense'718 Claim 7) and the degradation site is a substrate for plasmin (Schense'718 Claim 8).
Regarding claim 10, Schense'718 teaches (during surgery), the animals are aseptically prepared and draped in sterile fashion (Schense'718 [202], lines 1-3). 
Regarding claim 12, Schense'718 teaches patients in need of treatment include individuals with degenerative disc disease, spondylolisthesis (slippage of a vertebra), spinal stenosis, scoliosis, fracture, infection or tumor in the spine.  The matrices or matrix forming materials are administered in an effective amount to grow bone in the treatment site and thereby reduce instability and pain in the patient's spine (Schense'718 [130], lines 1-4). 
claims 20-21, Schense'718 teaches the first and second containers contain fibrinogen in the first container, thrombin in the second container.  The PTH (third component) may be present in either the first (mixture of first and third components) or the second container (mixture of second and third components) (Schense'718 [113], lines 12-14). The fibrinogen and thrombin solutions or the first and second synthetic functionalized precursor solutions are preferably mixed by a two way syringe device, in which mixing occurs by squeezing the contents of both syringes through a mixing chamber and/or needle and/or static mixer (Schense'718 [124], lines 1-5).
Regarding claim 22, Schense'674 teaches the major release from the fibrin matrix is achieved within 3 days.  Almost 60% of PTH and 13% of TGPTH were released after day 3 (Schense'674 Col. 24, lines 65-67; Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for forming a fibrin matrix taught by Schense'718 and Schense'674 by administering the mixture to a patient within 5 days of mixing the components, because Schense'674 discloses the major release of the fusion peptide from the fibrin matrix is achieved within 3 days (Schense'674 Col. 24, lines 65-67; Figure 2).
Regarding claims 23-24, Schense'718 does not teach less than 7.8% or 4.3% of the fusion peptide degrades during step (iv). 
Schense'718 does teach careful selection of Km and kcat, of the enzymatic degradation site, degradation could be controlled to occur either before or after 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fusion peptide degradation in the method for forming a fibrin matrix taught by Schense'718 and Schense'674 through routine experimentation of the enzyme kinetics of the degradation site. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lutolf (US8034618B2) discloses a polymeric matrix comprising a fusion peptide comprising a first domain comprising PTH and a second domain comprising a covalently crosslinkable substrate domain. Schense (EP1833522B1) discloses a formulation suitable for the repair of bone fractures, comprising a PTH fusion peptide and a composition capable of forming a fibrin matrix under physiological conditions comprising a fibrinogen precursor component and thrombin precursor component, wherein the PTH or PTH fusion peptide is present in a concentration range of between 0.01 to 2 mg/mL fibrin matrix or precursor components forming the matrix, with the proviso that a concentration of 0.4mg/mL fibrin matrix or precursor components forming the matrix is not included. Lutolf (US7247609B2) discloses a method for making a matrix comprising at least one matrix material capable of forming a crosslinked matrix and a fusion peptide comprising a PTH, an enzymatic degradation site, and a transglutaminase substrate domain. Schense (EP1833505B1) discloses a Charier (US8226942B2) discloses compositions suitable for use in a method of forming a fibrin matrix.  Schense (EP2686027A1) discloses a pharmaceutical formulation for use in a spinal fusion method comprising a first matrix precursor component, a second matrix precursor component and a bioactive factor, PTH. Muller-Maissen (US20130183279A1) discloses a fibrin formulation comprising fibrinogen, thrombin, and an added bioactive factor. Schense (JP2013173770A) discloses a supplemented matrix for repair of bone fracture. Arrighi (AU2006204461C1) discloses a supplemented matrix comprising PTH for the repair of bone fractures. Hubbell (US20040082513A1) discloses a fibrin matrix for tissue engineering. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 10-11, 13 and 15 of U.S. Patent No. US8575101B2 in view of Muller-Maissen (US20130183279A1) and Schense '674 (US8318674B2). 
Patent claim 1 recites a method of repairing a bone fracture, comprising administering to the site of the bone fracture, a formulation capable of forming a supplemented matrix under physiological conditions, wherein the bone fracture is a discontinuity in the bone structure which results in two or more distinct bone segments 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in patent claim 1 to further include Factor XIII in the first component, because Muller-Maissen teaches the enzyme is capable of catalyzing matrix formation (Muller-Maissen [120]). One of ordinary skill would be motivated to mix the three components at the site of application in less than 5 days, because Schense'674 discloses the major release of the fusion peptide from the fibrin matrix is achieved within 3 days (Schense'674 Col. 24, lines 65-67; Figure 2).

Claims 1-7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 14, 20-22 and 24 of U.S. Patent No. US8318674B2 in view of Muller-Maissen (US20130183279A1) and Schense '101 (US8575101B2). 
Patent claim 1 recites a method of locally treating non-healthy bone areas in a patient, comprising locally administering to a site in bone in need of treatment only one 
The patent claims do not recite the first component comprises a transglutaminase precursor or step (iv) is carried out in a time frame of not more than 5 days.  Muller-Maissen teaches an enzyme capable of catalysing the matrix formation after it has been activated, such as factor XIII, may be added to at least one of the precursor solution. Preferably, factor XIII is present in the fibrinogen precursor solution (first component) (Muller-Maissen [120]). Schense'101 teaches the major release from the fibrin matrix is achieved within 3 days. Almost 60% of PTH and 13% of TGPTH were released after day 3 (Schense'101 Col. 19, lines 43-45; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in patent claim 1 to further include Factor XIII in the first component, because Muller-Maissen teaches the enzyme is capable of catalyzing matrix formation (Muller-Maissen [120]). One of ordinary skill would be motivated to mix the three components at the site of application in less than 5 days, because Schense'101 discloses the major release of the fusion .

Claims 1-4, 6-9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. US10589001B2 in view of Muller-Maissen (US20130183279A1) and Schense '101 (US8575101B2). 
Patent claim 1 recites a spinal fusion method for treatment of a human patient in need thereof, comprising administering to the patient at a site between two adjacent vertebrae in need of spinal fusion a pharmaceutical composition capable of forming under physiological conditions a bone graft substitute, wherein the pharmaceutical composition comprises one or more matrix forming materials and parathyroid hormone (PTH), wherein the composition does not contain any additional added peptide or protein bioactive factor with bone forming properties, wherein during or after administration, the pharmaceutical composition forms a bone graft substitute at the site, wherein the bone graft substitute comprises a matrix and the PTH, and does not contain any additional added peptide or protein bioactive factor with bone forming properties, and wherein the bone graft substitute locally delivers the PTH to the site in an effective amount to achieve bone formation between the vertebrae. Patent claim 2 recites the method of claim 1 wherein the one or more matrix forming materials comprise: (i) a first matrix precursor component, (ii) a second matrix precursor component, and wherein the first and the second matrix precursor components interact with each other in order to form the matrix during or after their administration to the site. Patent claim 3 recites the 
The patent claims do not recite the first component comprises a transglutaminase precursor or step (iv) is carried out in a time frame of not more than 5 days. Muller-Maissen teaches an enzyme capable of catalysing the matrix formation after it has been activated, such as factor XIII, may be added to at least one of the precursor solution. Preferably, factor XIII is present in the fibrinogen precursor solution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in patent claim 1 to further include Factor XIII in the first component, because Muller-Maissen teaches the enzyme is capable of catalyzing matrix formation (Muller-Maissen [120]). One of ordinary skill would be motivated to mix the three components at the site of application in less than 5 days, because Schense'101 discloses the major release of the fusion peptide from the fibrin matrix is achieved within 3 days (Schense'101 Col. 19, lines 43-45; Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657